

 
 
 



Exhibit 10.4

 
VIA EMAIL
 
 
 
 
 
DATE:
March 20, 2018
 
TO:
Jason Meggs
 
FROM:
Alistair Macdonald
 
SUBJECT:
Interim CFO Compensation Package
 


Dear Jason,


I want to thank you for accepting the role of serving as our Interim CFO as we
develop our plans for a permanent CFO. Serving in this role is very important to
continuing the success of the finance team and the overall Company.


First, I want to reassure you of the importance of your continuing role with the
Company though the following additions to your current compensation package:


●    You will receive a salary increase, effective as of January 28, 2018,
taking your salary to $400,000. This increase in salary will remain in effect
for so long as you are serving as Interim CFO.
● In recognition of your value to our Company, for so long as you serve as
Interim CFO, you will also receive an additional compensation “stipend” of
$2,000 per bi-weekly pay period, effective as of January 28, 2018, delivered to
you via our normal payroll process.
●    You will also receive an increase in your MIP target value to 50% of base
salary.
You will also be eligible to receive under your executive employment agreement
with the Company dated April 8, 2014, amended June 8, 2014 (your “Employment
Agreement”) a severance benefit equal to 12 months (instead of six months) of
salary pay and your MIP target value paid over 12 months, plus the value of six
months COBRA coverage if the Company terminates your employment without Cause
(as such term is defined under your Employment Agreement).


Finally, solely with respect to the time-vesting RSUs granted to you on February
15, 2018, if someone else is appointed as the Company’s permanent CFO and your
employment is subsequently terminated by the Company without Cause and (A) such
termination occurs prior to February 15, 2019, then 1/3 of the award will
immediately vest, or (B) such termination occurs after February 15, 2019 and
within 6 months after such CFO appointment, then a pro-rata portion (based on
the number of days worked since the last applicable vesting date relative to
365) of the next vesting tranche of the award will immediately vest. These
awards will otherwise be subject to all the other terms and conditions of the
applicable award agreement and applicable 2014 Equity Incentive Plan. You agree
that you will not have Good Reason (as such term is defined under your
Employment Agreement) to resign due to someone else being appointed as the
Company’s permanent CFO, upon a corresponding reversion of your salary or, in
any case, the cessation of your stipend upon you ceasing to be Interim CFO.
                                   



syneoshealthletterheada01.jpg [syneoshealthletterheada01.jpg]

--------------------------------------------------------------------------------



 
 
 




 
I look forward to the continued success of our finance team supporting the
organization through your leadership.


Sincerely,


/s/ Alistair Macdonald
Alistair Macdonald
CEO




Acknowledged and Agreed:




/s/ Jason Meggs
Jason Meggs
EVP and Interim CFO


             





















































syneoshealthletterheada01.jpg [syneoshealthletterheada01.jpg]